PHH Mortgage Capital LLC Depositor MORTGAGE PASS-THROUGH CERTIFICATES MORTGAGE-BACKED NOTES You should consider carefully the risk factors in the prospectus supplement. The Offered Securities The depositor proposes to establish one or more trusts to issue and sell from time to time one or more classes of offered securities, which will be mortgage pass-through certificates or mortgage-backed notes. The Trust Fund Each series of securities will be secured by a trust fund consisting primarily of a segregated pool of mortgage related financial assets, including: · mortgage loans secured by first and junior liens on the related mortgage property; · revolving credit loans; · agency mortgage-backed securities; · private mortgage-backed securities; · mortgage loans where the borrower has little or no equity in the related mortgaged property; · mortgage loans secured by one-to-four-family residential properties, · cooperative apartments; · mortgage loans secured by multifamily properties, provided that the concentration of these properties is less than 10% of the pool; · manufactured housing conditional sales contracts and installment loan agreements; and · interests in the above assets, in each case acquired by the depositor from one or more affiliated or unaffiliated institutions. Credit Enhancement If so specified in the related prospectus supplement, the trust for a series of securities may include any one or any combination of a financial guaranty insurance policy, mortgage pool insurance policy, letter of credit, special hazard insurance policy or reserve fund or currency or interest rate exchange agreements.In addition to or in lieu of the foregoing, credit enhancement may be provided by means of subordination of one or more classes of securities, by cross-support or by overcollateralization. The securities of each series will represent interests or obligations of the issuing entity, and will not represent interests in or obligations of the sponsor, depositor, or any of their affiliates. The offered securities may be offered to the public through different methods as described in “Methods of Distribution” in this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities offered hereby or determined that this prospectus or the prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. March 26, TABLE OF CONTENTS Page INTRODUCTION General THE MORTGAGE POOLS General The Mortgage Loans Private Mortgage-Backed Securities The Agency Securities Qualifications of Originators and Sellers Representations by Sellers STATIC POOL INFORMATION THE SPONSOR, THE ORIGINATOR AND THE MASTER SERVICER Underwriting Standards THE DEPOSITOR BISHOP’S GATE RESIDENTIAL MORTGAGE TRUST SERVICING OF MORTGAGE LOANS General The Master Servicer Collection and Other Servicing Procedures; Mortgage Loan Modifications Subservicers Special Servicers Realization Upon or Sale of Defaulted Mortgage Loans Servicing and Other Compensation and Payment of Expenses Evidence as to Compliance DESCRIPTION OF THE SECURITIES General Form of Securities Assignment of Trust Fund Assets Certificate Account Distributions Distributions of Interest and Principal on the Securities Pre-Funding Account Distributions on the Securities in Respect of Prepayment Premiums Allocation of Losses and Shortfalls Advances Modifications Reports to Securityholders Exchangeable Securities General Exchanges Procedures DESCRIPTION OF CREDIT ENHANCEMENT General Subordinate Securities Cross-support Overcollateralization Financial Guaranty Insurance Policy Mortgage Pool Insurance Policies Letter of Credit Special Hazard Insurance Policies Reserve Funds Cash Flow Agreements Bankruptcy Bonds Maintenance of Credit Enhancement Reduction or Substitution of Credit Enhancement OTHER FINANCIAL OBLIGATIONS RELATED TO THE SECURITIES Derivatives PRIMARY MORTGAGE INSURANCE, HAZARD INSURANCE; CLAIMS THEREUNDER General Primary Mortgage Insurance Policies Hazard Insurance Policies FHA Insurance VA Mortgage Guaranty THE AGREEMENTS General Certain Matters Regarding the Master Servicer and the Depositor Events of Default and Rights Upon Events of Default Amendment Termination; Retirement of Securities The Trustee Duties of the Trustee Some Matters Regarding the Trustee Resignation and Removal of the Trustee YIELD CONSIDERATIONS MATURITY AND PREPAYMENT CONSIDERATIONS LEGAL ASPECTS OF MORTGAGE LOANS Cooperative Mortgage Loans Tax Aspects of Cooperative Ownership Leases and Rents Contracts Foreclosure on Mortgage Loans Foreclosure on Shares of Cooperatives Repossession with Respect to Contracts Rights of Redemption Anti-Deficiency Legislation and Other Limitations on Lenders Consumer Protection Laws with Respect to Contracts Leasehold Considerations Servicemembers Civil Relief Act Junior Mortgages; Rights of Senior Mortgagees Due-on-Sale Clauses in Mortgage Loans Enforceability of Prepayment and Late Payment Fees Equitable Limitations on Remedies Applicability of Usury Laws Adjustable Interest Rate Loans Formaldehyde Litigation with Respect to Manufactured Homes Environmental Legislation Forfeitures for Drug, RICO and Money Laundering Violations Prepayment Penalties MATERIAL FEDERAL INCOME TAX CONSEQUENCES General REMICs Taxation of Owners of REMIC Regular Certificates Taxation of Owners of REMIC Residual Certificates Notes STATE AND OTHER TAX CONSEQUENCES ERISA CONSIDERATIONS LEGAL INVESTMENT USE OF PROCEEDS METHODS OF DISTRIBUTION LEGAL MATTERS FINANCIAL INFORMATION RATING AVAILABLE INFORMATION REPORTS TO SECURITYHOLDERS INCORPORATION OF INFORMATION BY REFERENCE GLOSSARY INTRODUCTION All capitalized terms in this prospectus are defined in the glossary at the end. General The mortgage pass-through certificates or mortgage-backed notes offered by this prospectus and the prospectus supplement will be offered from time to time in series. The securities of each series will consist of the offered securities of the series, together with any other mortgage pass-through certificates or mortgage-backed notes of the series. Each series of certificates will represent in the aggregate the entire beneficial ownership interest in, and each series of notes will represent indebtedness of, a trust fund to be established by the depositor. Each trust fund will consist primarily of a pool of mortgage related financial assets or interests therein, which may include mortgage securities, acquired by the depositor from one or more Affiliated or Unaffiliated Sellers or Bishop’s Gate.See “The Depositor” and “The Mortgage Pools.” The trust fund assets may include, if applicable, the mortgage loans, reinvestment income, reserve funds, cash accounts and various forms of credit enhancement as described in this prospectus and will be held in trust for the benefit of the related securityholders pursuant to: · with respect to each series of certificates, a pooling and servicing agreement or other agreement, or · with respect to each series of notes, an indenture, in each case as more fully described in this prospectus and in the related prospectus supplement. Information regarding the offered securities of a series, and the general characteristics of the mortgage loans and other trust fund assets in the related trust fund, will be included in the related prospectus supplement. Each series of securities will include one or more classes. Each class of securities of any series will represent the right, which right may be senior or subordinate to the rights of one or more of the other classes of the securities, to receive a specified portion of payments of principal or interest or both on the mortgage loans and the other trust fund assets in the related trust fund in the manner described in this prospectus under “Description of the Securities” and in the related prospectus supplement. A series may include one or more classes of securities entitled to principal distributions, with disproportionate, nominal or no interest distributions, or to interest distributions, with disproportionate, nominal or no principal distributions. A series may include two or more classes of securities which differ as to the timing, sequential order, priority of payment, pass-through rate or amount of distributions of principal or interest or both. The depositor’s only obligations with respect to a series of securities will be pursuant to representations and warranties made by the depositor, except as provided in the related prospectus supplement.The master servicer for any series of securities will be named in the related prospectus supplement.The principal obligations of the master servicer will be pursuant to its contractual servicing obligations, which include its limited obligation to make advances in the event of delinquencies in payments on the related mortgage loans.See “Description of the Securities.” If so specified in the related prospectus supplement, the trust fund for a series of securities may include any one or any combination of a financial guaranty insurance policy, mortgage pool insurance policy, letter of credit, special hazard insurance policy, reserve fund or currency or interest rate exchange agreements. In addition to or in lieu of the foregoing, credit enhancement may be provided by means of subordination of one or more classes of securities or by over-collateralization.See “Description of Credit Enhancement.” The rate of payment of principal on each class of securities entitled to a portion of principal payments on the mortgage loans in the related mortgage pool and the trust fund assets will depend on the priority of payment of the class and the rate and timing of principal payments on the mortgage loans and other trust fund assets, including by reason of prepayments, defaults, liquidations and repurchases of mortgage loans. A rate of principal payment slower or faster than that anticipated may affect the yield on a class of securities in the manner described in this prospectus and in the related prospectus supplement.See “Yield Considerations” in this prospectus. With respect to each series of certificates, one or more separate elections may be made to treat the related trust fund or a designated portion thereof as a REMIC for federal income tax purposes. If applicable, the prospectus supplement for a series of certificates will specify which class or classes of the related series of certificates will be considered to be regular interests in the related REMIC and which class of certificates or other interests will be designated as the residual interest in the related REMIC.See “Material Federal Income Tax Consequences” in this prospectus. The offered securities may be offered through one or more different methods, including offerings through underwriters, as more fully described under “Methods of Distribution” and in the related prospectus supplement. There will be no secondary market for the offered securities of any series prior to their offering.There can be no assurance that a secondary market for any of the offered securities will develop or, if it does develop, that it will continue. The offered securities will not be listed on any securities exchange. THE MORTGAGE POOLS General Each mortgage pool will consist primarily of mortgage loans and mortgage assets. Each mortgage pool may consist of: · single family loans, · revolving credit loans, · multifamily loans, · Contracts, · Agency Securities, and · private mortgage-backed securities each as described below. The single family loans will be evidenced by mortgage notes and secured by mortgages that, in each case, create a first or junior lien on the related mortgagor’s fee or leasehold interest in the related Single Family Property. The related Single Family Property for a single family loan may be owner-occupied or may be a vacation, second or non-owner-occupied home. If specified in the related prospectus supplement relating to a series of securities, the single family loans may include cooperative apartment loans evidenced by a mortgage note secured by security interests in the related mortgaged property including shares issued by cooperatives and in the related proprietary leases or occupancy agreements granting exclusive rights to occupy specific dwelling units in the related buildings. The multifamily loans will be evidenced by mortgage notes and secured by mortgages that create a first or junior lien on residential properties consisting of five or more dwelling units in high-rise, mid-rise or garden apartment structures or projects. In some cases, the mortgage property securing a single family loan or a multifamily loan may consist of properties where a limited portion of the structure is used for commercial purposes. For example, in urban areas, the ground floor of a multi-unit residential property may be used for commercial purposes such as a store or a professional office. The aggregate concentration by original principal balance of multifamily loans in any mortgage pool will be less than 10% of the original principal balance of the mortgage pool. Mortgaged properties may be located in any one of the 50 states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands or Guam. The mortgage loans will not be guaranteed or insured by the depositor or any of its affiliates. However, if so specified in the related prospectus supplement, the mortgage loans may be insured by the FHA or the VA.See “Description of Primary Insurance Policies—FHA Insurance” and “— VA Insurance” in this prospectus. A mortgage pool may include mortgage loans that are delinquent as of the date the related series of securitiesis issued.In that case, the related prospectus supplement will set forth, as to each mortgage loan, available information as to the period of delinquency and any other information relevant for a prospective purchaser to make an investment decision. No mortgage loan in a mortgage pool shall be more than 90 days delinquent at the time of issuance of the related securities.Mortgage loans which are more than 30 and not more than 90 days delinquent included in any mortgage pool will have delinquency data relating to them included in the related prospectus supplement.No mortgage pool will include a concentration of mortgage loans which is more than 30 and not more than 90 days delinquent of 20% or more. The mortgage loans may include “non-prime” mortgage loans. PHH Mortgage Corporation’s “non-prime” underwriting guidelines are less stringent, with regard to the mortgagor’s credit standing and repayment ability, than the standards generally used by PHH Mortgage in underwriting “A” quality borrowers.Mortgagors may have a record of outstanding judgments, prior bankruptcies and other credit items that do not satisfy the guidelines for “A” quality borrowers.PHH Mortgage’s “non-prime” underwriting guidelines establish the maximum permitted loan-to-value ratio for each loan type based upon these and other risk factors. A mortgage pool may include mortgage loans that do not meet the purchase requirements of Fannie Mae and Freddie Mac. These mortgage loans are known as nonconforming loans.The mortgage loans may be nonconforming because they exceed the maximum principal balance of mortgage loans purchased by Fannie Mae and Freddie Mac, known as jumbo loans, because of the credit criteria applied in the underwriting decision, or because of some other failure to meet the purchase criteria of Fannie Mae and Freddie Mac. Each mortgage loan will be selected for inclusion in a mortgage pool from among those originated or purchased by the depositor, either directly or through its affiliates, from Unaffiliated Sellers, Affiliated Sellers or Bishop’s Gate.As to each series of securities, the mortgage loans will be selected for inclusion in the mortgage pool based on rating agency criteria, compliance with representations and warranties, and conformity to criteria relating to the characterization of securities for tax, ERISA, SMMEA, Form S-3 eligibility and other legal purposes.If a mortgage pool is composed of mortgage loans acquired by the depositor directly from Unaffiliated Sellers, the related prospectus supplement will specify the extent of mortgage loans so acquired. The characteristics of the mortgage loans are as described in the related prospectus supplement. Other mortgage loans available for purchase by the depositor may have characteristics which would make them eligible for inclusion in a mortgage pool but were not selected for inclusion in the mortgage pool. The mortgage loans may be delivered to the trust fund pursuant to a Designated Seller Transaction, concurrently with the issuance of the related series of securities. These securities may be sold in whole or in part to the Seller in exchange for the related mortgage loans, or may be offered under any of the other methods described in this prospectus under “Methods of Distribution.” The related prospectus supplement for a mortgage pool composed of mortgage loans acquired by the depositor pursuant to a Designated Seller Transaction will generally include information, provided by the related Seller, about the Seller, the mortgage loans and the underwriting standards applicable to the mortgage loans. The Mortgage Loans The trust for a series may consist of senior or junior mortgage loans, which may include closed-end loans and/or revolving credit loans or certain balances forming a part of the revolving credit loans. Each of the mortgage loans will be a type of mortgage loan described or referred to below: · Fixed-rate, fully-amortizing mortgage loans (which may include mortgage loans converted from adjustable-rate mortgage loans or otherwise modified) providing for level monthly payments of principal and interest and terms at origination or modification of not more than approximately 10 years, or more than 10 years, but not more than approximately 30 years; · Fixed-rate, fully-amortizing mortgage loans with an initial 15-year period providing for monthly payments of interest-only, followed by a 15-year period providing for level monthly payments of principal and interest in amounts necessary to fully amortize the mortgage loan for the remaining 15 years; · Fully-amortizing ARM Loans having an original or modified term to maturity of not more than approximately 30 years with a related mortgage rate which generally adjusts initially either one month, three months, six months or one, two, three, five, seven or ten years or other intervals subsequent to the initial payment date, and thereafter at either one-month, three-month, six-month, one-year or other intervals (with corresponding adjustments in the amount of monthly payments) over the term of the mortgage loan to equal the sum of the related Note Margin and the Index subject to any periodic or lifetime limitations on interest rate changes. The related prospectus supplement will set forth the relevant Index and the highest, lowest and weighted average Note Margin with respect to the ARM Loans in the related mortgage pool. The related prospectus supplement will also indicate any periodic or lifetime limitations on changes in any per annum mortgage rate at the time of any adjustment. If specified in the related prospectus supplement, an ARM Loan may include a provision that allows the mortgagor to convert the adjustable mortgage rate to a fixed rate at some point during the term of the ARM Loan generally not later than six to ten years subsequent to the initial payment date; · Fully-amortizing ARM Loans having an original or modified term to maturity of not more than approximately 30 years with (i) initial interest-only payments and a related mortgage rate which generally adjusts either one month, three months, six months or one, two, three, five, seven or ten years or other intervals subsequent to the initial payment date, and (ii) a monthly payment in an amount sufficient to fully amortize the principal balance ARM Loan over the remaining term and to pay interest at the related mortgage rate which adjusts thereafter at either one-month, three-month, six-month, one-year or other intervals (with corresponding adjustments in the amount of monthly payments) over the remaining term of the mortgage loan to equal the sum of the related Note Margin and the Index subject to any periodic or lifetime limitations on interest rate changes. The related prospectus supplement will set forth the relevant Index, which will be of a type that is customarily used in the debt and fixed income markets to measure the cost of borrowed funds, and the highest, lowest and weighted average Note Margin with respect to the ARM Loans in the related mortgage pool. The related prospectus supplement will also indicate any periodic or lifetime limitations on changes in any per annum mortgage rate at the time of any adjustment. If specified in the related prospectus supplement, an ARM Loan may include a provision that allows the mortgagor to convert the adjustable mortgage rate to a fixed rate at some point during the term of the ARM Loan generally not later than six to ten years subsequent to the initial payment date; · Balloon loans having payment terms similar to those described in one of the preceding paragraphs, calculated on the basis of an assumed amortization term, but providing for a balloon payment of all outstanding principal and interest to be made at the end of a specified term that is shorter than the assumed amortization term; · Fixed and variable interest rate mortgage loans that provide for conditional reductions in the interest rate, and corresponding monthly payment due thereon throughout their term; · Mortgage loans that provide for a line of credit pursuant to which amounts may be advanced to the borrower from time to time; · Permanent mortgage loans of one of the types described above, which were part of a construction to permanent hybrid loan for which the construction has been completed and the loan fully disbursed, with a term to maturity from the date of conversion to permanent financing within the term to maturity limits described above; or · Pledged Asset Loans. Unless otherwise indicated, references to the term “mortgage loans” or “loans” includes closed-end loans and revolving credit loans.In connection with a series of securities backed by revolving credit loans, if the related prospectus supplement indicates that the pool consists of specified balances of the revolving credit loans, then the term revolving credit loans in this prospectus refers only to those balances. The mortgage pool may contain mortgage loans secured by junior liens, and the related senior liens may not be included in the mortgage pool.The primary risk to holders of mortgage loans secured by junior liens is the possibility that adequate funds will not be received in connection with a foreclosure of the related senior liens to satisfy fully both the senior liens and the mortgage loan.In the event that a holder of a senior lien forecloses on a mortgaged property, the proceeds of the foreclosure or similar sale will be applied first to the payment of court costs and fees in connection with the foreclosure, second to real estate taxes, and third in satisfaction of all principal, interest, prepayment or acceleration penalties, if any, and any other sums due and owing to the holder of the senior liens.The claims of the holders of the senior liens will be satisfied in full out of proceeds of the liquidation of the related mortgaged property, if the proceeds are sufficient, before the trust fund as holder of the junior lien receives any payments in respect of the mortgage loan.If the master servicer were to foreclose on a mortgage loan secured by a junior lien, it would do so subject to any related senior liens.In order for the debt related to the mortgage loan to be paid in full at the sale, a bidder at the foreclosure sale of the mortgage loan would have to bid an amount sufficient to pay off all sums due under the mortgage loan and the senior liens or purchase the mortgaged property subject to the senior liens.In the event that the proceeds from a foreclosure or similar sale of the related mortgaged property are insufficient to satisfy all senior liens and the mortgage loan in the aggregate, the trust fund, as the holder of the junior lien, and, accordingly, holders of one or more classes of the securities of the related series bear: · the risk of delay in distributions while a deficiency judgment against the borrower is sought; and · the risk of loss if the deficiency judgment is not realized upon. Moreover, deficiency judgments may not be available in some jurisdictions or the mortgage loan may be nonrecourse.In addition, a junior mortgagee may not foreclose on the property securing a junior mortgage unless it forecloses subject to the senior mortgages. Residential mortgage loans generally may be prepaid by the borrower at any time without penalty.If so specified in the related prospectus supplement, a mortgage loan may contain a prohibition on prepayment or a lock-out period, or require payment of a prepayment penalty.A multifamily loan may contain a prohibition on prepayment or lock-out period or require payment of a prepayment penalty and may also contain a provision that entitles the lender to a share of profits realized from the operation or disposition of the related mortgaged property.If the holders of any class or classes of offered securities of a series will be entitled to all or a portion of this type of equity participation or prepayment penalty, the related prospectus supplement will describe the equity participation or prepayment penalty and the method or methods by which distributions in respect thereof will be made to such holders. In the case of purchase-money mortgage loans, the loan-to-value, or LTV ratio is the ratio, expressed as a percentage, of the principal amount of the mortgage loan (together with any related senior loan) at origination to the lesser of (1) the appraised value determined in an appraisal or other collateral assessment tool obtained at origination of the mortgage loan and (2) the sales price for the related mortgaged property, plus qualifying improvements.In some cases, in lieu of an appraisal, a valuation of the mortgaged property will be obtained from a service that provides an automated valuation.An automated valuation evaluates, through the use of computer models, various types of publicly-available information such as recent sales prices for similar homes within the same geographic area and within the same price range. Generally, the mortgage loans will have had a LTV ratio at origination not in excess of 125%. In the case of some non-purchase-money mortgage loans including refinance, modified or converted mortgage loans, the LTV ratio at origination is defined in most cases as the ratio, expressed as a percentage, of the principal amount of the mortgage loan (together with any related senior loan) to either the appraised value determined in an appraisal obtained at the time of refinancing, modification or conversion or, if no appraisal has been obtained, the value of the related mortgaged property which value generally will be supported by either: · a representation by the related seller as to the value; · a broker’s price opinion, automated valuation, drive by appraisal or other collateral assessment tool; · an appraisal obtained within twelve months prior to the refinancing, modification or conversion or, under the streamlined refinancing program described herein, an appraisal obtained within approximately 24 months prior to the refinancing; or · the sales price, if the mortgaged property was purchased within the previous twelve months. In the case of Pledged Asset Loans, the LTV ratio will be defined as the Effective Loan-to-Value Ratio. The denominator of the applicable ratio described in the preceding three paragraphs is dependent on the estimated fair market value of the related mortgaged property at the time of origination.If such value has declined, the actual LTV ratio as to such mortgage loan will be higher than the LTV ratio set forth for that mortgage loan in the related prospectus supplement. The mortgage loans may be “equity refinance” mortgage loans, as to which a portion of the proceeds are used to refinance an existing mortgage loan, and the remaining proceeds may be retained by the mortgagor or used for purposes unrelated to the mortgaged property.Alternatively, the mortgage loans may be “rate and term refinance” mortgage loans, as to which substantially all of the proceeds (net of related costs incurred by the mortgagor) are used to refinance an existing mortgage loan or loans (which may include a junior lien) primarily in order to change the interest rate or other terms thereof.The mortgage loans may be mortgage loans which have been consolidated and/or have had various terms changed, mortgage loans which have been converted from adjustable rate mortgage loans to fixed rate mortgage loans, or construction loans which have been converted to permanent mortgage loans.In addition, a mortgaged property may be subject to secondary financing at the time of origination of the mortgage loan or thereafter.In addition, some or all of the single family loans secured by junior liens may be High LTV Loans. Cooperative Mortgage Loans.The mortgage loans in a mortgage pool may include cooperative mortgage loans evidenced by promissory notes secured by a lien on the shares issued by private, non-profit, Cooperatives and on the related proprietary leases or occupancy agreements granting exclusive rights to occupy specific Cooperative units.The proprietary lease or occupancy agreement securing a cooperative mortgage loan is in most cases subordinate to any blanket mortgage on the related cooperative apartment building and/or on the underlying land.Additionally, the proprietary lease or occupancy agreement is subject to termination and the Cooperative shares are subject to cancellation by the Cooperative if the tenant-stockholder fails to pay maintenance or other obligations or charges owed by that tenant-stockholder.See “Legal Aspects of Mortgage Loans—Cooperative Mortgage Loans.” The depositor will not require that a standard hazard or flood insurance policy be maintained for any cooperative mortgage loan.In most cases, the Cooperative itself is responsible for maintenance of hazard insurance for the property owned by the Cooperative and the tenant-stockholders of that Cooperative do not maintain individual hazard insurance policies.To the extent, however, a Cooperative and the related borrower on a cooperative note do not maintain that insurance or do not maintain adequate coverage or any insurance proceeds are not applied to the restoration of the damaged property, damage to that borrower’s Cooperative unit or the Cooperative’s building could significantly reduce the value of the collateral securing that cooperative note. Convertible ARM Loans.A mortgage pool may contain convertible ARM Loans which allow the mortgagors to convert the adjustable rates on these mortgage loans to a fixed rate at some point during the life of these mortgage loans, generally not later than ten years subsequent to the date of origination, depending upon the length of the initial adjustment period.If specified in the related prospectus supplement, upon any conversion, the depositor, the related master servicer, the applicable Seller or a third party will purchase the converted mortgage loan as and to the extent set forth in the related prospectus supplement.Alternatively, if specified in the related prospectus supplement, the depositor or the related master servicer (or another specified party) may agree to act as remarketing agent with respect to the converted mortgage loans and, in this capacity, to use its best efforts to arrange for the sale of converted mortgage loans under specified conditions.Upon the failure of any party so obligated to purchase any converted mortgage loan, the inability of any remarketing agent to arrange for the sale of the converted mortgage loan and the unwillingness of the remarketing agent to exercise any election to purchase the converted mortgage loan for its own account, the related mortgage pool will thereafter include the resulting fixed rate mortgage loan. Buydown Mortgage Loans.If provided for in the related prospectus supplement, the mortgage loans may include buydown mortgage loans.Under the terms of a buydown mortgage loan, the monthly payments made by the mortgagor during the early years of the mortgage loan will be less than the scheduled monthly payments on the mortgage loan.The resulting difference will made up from: · funds contributed by the seller of the mortgaged property or another source and placed in a custodial account; · if funds contributed by the seller are contributed on a present value basis, investment earnings on these funds; or · additional funds to be contributed over time by the mortgagor’s employer or another third party, including a Seller. See “Description of the Securities—Payments on Mortgage Loans; Deposits to Certificate Account” in this prospectus. Generally, the mortgagor under each buydown mortgage loan will be qualified at a lower monthly payment.Accordingly, the repayment of a buydown mortgage loan is dependent on the ability of the mortgagor to make larger level monthly payments after the Buydown Funds have been depleted and, for some buydown mortgage loans, during the Buydown Period. Pledged Asset Loans.The related prospectus supplement will specify the extent, if any, of Pledged Asset Loans.In most cases, the security agreements and other similar security instruments related to the Pledged Assets for the loans in a trust will, in the case of Pledged Assets consisting of personal property, create first liens on that personal property, and, in the case of Pledged Assets consisting of real estate, create first or junior liens on those Pledged Assets.Pledged Assets, or the liens on those Pledged Assets in favor of the related Pledged Asset Loans, may be greater or less in value than the principal balances of those Pledged Asset Loans, the appraised values of the underlying mortgaged properties or the differences, if any, between those principal balances and those appraised values.See “Underwriting Standards—Pledged Asset Loans” below. The requirements that Pledged Assets be maintained may be terminated in the case of the reduction of the loan-to-value ratios or principal balances of the related Pledged Asset Loans to pre-determined amounts.For this purpose, the loan-to-value ratio may be reduced as a result of an appraisal obtained subsequent to origination. Pledged Assets, including any related third-party guarantees, insurance policies or other forms of credit enhancement may be provided either in addition to or in lieu of primary mortgage insurance policies for the Pledged Asset Loans in a trust, as specified in the related prospectus supplement.If a trust includes Pledged Asset Loans, the related prospectus supplement will specify the nature and extent of those Pledged Asset Loans and of the related Pledged Assets.The Pledged Assets may be administered by one or more third parties.The related prospectus supplement will specify such parties and the extent to which Pledged Assets will be assigned to the trustee.No assurance can be given as to the amount of proceeds, if any, that might be realized from the disposition of the Pledged Assets for any of the Pledged Asset Loans.See “Legal Aspects of Mortgage Loans—Anti-Deficiency Legislation and Other Limitations on Lenders” in this prospectus. Revolving Credit Loans.As more fully described in the prospectus supplement, the revolving credit loans will be originated under credit line agreements subject to a credit limit.Interest on each revolving credit loan, excluding introductory rates, if any, offered from time to time during promotional periods, will be calculated based on the average daily balance outstanding of that loan.Any revolving credit loan may have a mortgage rate that is subject to adjustment on a date specified in the related mortgage note.As specified in the related mortgage note and described in the related prospectus supplement, the mortgage rate will be equal to the sum of (a) the index indicated on the related mortgage note as of the specified date of determination and (b) the gross margin which may vary under some circumstances, subject to the maximum rate specified in the mortgage note and permitted by applicable law.Under certain circumstances, under a revolving credit line loan, a borrower may choose an interest-only payment option and is obligated to pay only the amount of interest which accrues on the loan during the billing cycle.An interest-only payment option may be available for a specified period before the borrower must begin paying at least the minimum monthly payment of a specified percentage of the average outstanding balance of the loan. The borrower under each revolving credit loan may make Draws under the related credit line agreement at any time during the Draw Period.If the Draw Period is less than the full term of the revolving credit loan, the related borrower will not be permitted to make any Draw during the Repayment Period.During the Draw Period, the borrower under each revolving credit loan will be obligated to make monthly payments on the revolving credit loan in a minimum amount as specified in the related mortgage note, which usually will not be less than the finance charge for the related billing cycle.During the Repayment Period, the borrower will not be permitted to make Draws and the revolving credit loan will either amortize in equal monthly installments until maturity, or the borrower will be obligated to pay off the remaining account balance on the related maturity date, which may be a substantial principal amount.Subject to the terms of the related mortgage note, the maximum amount of any Draw is equal to the excess, if any, of the credit limit over the principal balance outstanding under the mortgage note at the time of the Draw.Draws will be funded by the master servicer, the related trust or another entity specified in the related prospectus supplement. With respect to any series of securities backed by revolving credit loans, the related trust may include either the entire principal balance of each revolving credit loan outstanding at any time, including balances attributable to Draws made after the related cut-off date, or the Trust Balance of each revolving credit loan.The related prospectus supplement will describe the specific provisions by which payments and losses on any revolving credit loan will be allocated as between the Trust Balance and any Excluded Balance. The mortgaged property securing each revolving credit loan will be subject to the lien created by the related mortgage in respect of any related Excluded Balance, whether made on or prior to the related cut-off date or thereafter.The lien will be the same rank as the lien created by the mortgage in respect of the revolving credit loan.The depositor, an affiliate of the depositor or an Unaffiliated Seller may have an interest in any Draw or portion thereof excluded from the pool.If any entity with an interest in a Draw or portion thereof excluded from the pool or any other Excluded Balance were to become a debtor under the Bankruptcy Code and regardless of whether the transfer of the related revolving credit loan constitutes an absolute assignment, a bankruptcy trustee or creditor of such entity or such entity as a debtor-in-possession could assert that such entity retains rights in the related revolving credit loan and therefore compel the sale of such revolving credit loan, including any Trust Balance, over the objection of the trust and the securityholders.If that occurs, delays and reductions in payments to the trust and the securityholders could result. Collections on revolving credit line loans may vary because, among other things, borrowers may: · make payments during any month as low as the minimum monthly payment for such month or, during the interest-only period for certain revolving credit line loans and, in more limited circumstances, closed-end loans, with respect to which an interest-only payment option has been selected, the interest and the fees and charges for such month; or · make payments as high as the entire outstanding principal balance plus accrued interest and the fees and charges thereon. It is possible that borrowers may fail to make the required periodic payments.In addition, collections on the loans may vary due to seasonal purchasing and the payment habits of borrowers. Contracts.Contracts comprising or underlying the mortgage assets for a series of securities may consist of manufactured housing conditional sales contracts and installment loan agreements originated by a manufactured housing dealer in the ordinary course of business and purchased by the depositor.Each Contract will have been originated by a bank or savings institution which is a Fannie Mae- or Freddie Mac-approved seller/servicer or by any financial institution approved for insurance by the Secretary of Housing and Urban Development under Section 2 of the National Housing Act.Mortgage loans, including an interest in that mortgage loan, or Contracts, including an interest in that Manufactured Home, that are conveyed to the trust for a series is referred to throughout this prospectus as the “loans.” The Contracts may be conventional loans, FHA loans or VA loans.Each Contract will be secured by a Manufactured Home.In most cases, the Contracts will be fully amortizing and will bear interest at a fixed interest rate. The Manufactured Homes securing the Contracts, in most cases, consist of manufactured homes within the meaning of 42 United States Code, Section 5402(6), which defines a “manufactured home” as “a structure, transportable in one or more sections, which in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or, when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein; except that such term shall include any structure which meets all the requirements of this paragraph except the size requirements and as to which the manufacturer voluntarily files a certification required by the Secretary of Housing and Urban Development and complies with the standards established under this chapter.”In addition, the following restrictions, in most cases, apply for Contracts comprising or underlying the mortgage assets for a series: · no Contract will have had a LTV ratio at origination in excess of 125%; · each Contract must have an original term to maturity of not less than three years and not more than 25 years; and · each Contract must have, as of the cut-off date, a standard hazard insurance policy, which may be a blanket policy, in effect for that Contract. The initial LTV ratio of any Contract represents the ratio of the principal amount of the Contract at origination to the lesser of (1) the appraised value determined in an appraisal or other collateral assessment tool obtained at origination of the Contract and (2) the sales price for the related Manufactured Home, plus qualifying improvements. Additional Information.The prospectus supplement for each series of securities will contain information as to the type of mortgage loans that will be included in the related mortgage pool.Each prospectus supplement applicable to a series of securities will include information, generally as of the cut-off date and to the extent then available to the depositor, on an approximate basis, as to the following: · the aggregate principal balance of the mortgage loans, · the type of property securing the mortgage loans, · the original or modified terms to maturity of the mortgage loans, · the range of principal balances of the mortgage loans at origination or modification, · the earliest origination or modification date and latest maturity date of the mortgage loans, · the loan-to-value ratios of the mortgage loans or, if applicable, the Effective Loan-to-Value Ratio of the Pledged Asset Loans, · the mortgage rate or range of mortgage rates borne by the mortgage loans, · if any of the mortgage loans are ARM Loans, the applicable Index, the range of Note Margins and the weighted average Note Margin, · the geographical distribution of the mortgage loans, · the number of buydown mortgage loans, if applicable, · the number of Pledged Asset Loans, if applicable, · the number of revolving credit loans, if applicable, and the aggregate credit limits and the range of credit limits of the related credit line agreements, and · the percent of ARM Loans which are convertible to fixed-rate mortgage loans, if applicable. A Current Report on Form 8-K will be sent, upon request, to holders of the related series of securities and will be filed, together with the related pooling and servicing agreement, with respect to each series of certificates, or the related servicing agreement, owner trust agreement and indenture, with respect to each series of notes, with the Commission after the initial issuance of the securities.In the event that mortgage loans are added to or deleted from the trust fund after the date of the related prospectus supplement but on or before the date of issuance of the securities if any material pool characteristic differs by 5% or more from the description in the prospectus supplement, revised disclosure will be provided either in a supplement or in a Current Report on Form 8-K.The composition and characteristics of a pool that contains revolving credit loans may change from time to time as a result of any Draws made after the related cut-off date under the related credit line agreements.If trust assets are added to or deleted from the trust after the date of the related prospectus supplement other than as a result of any Draws relating to the revolving credit loans, the addition or deletion will be noted in the Current Report on Form 8-K if the composition of the mortgage pool is effected thereby.Additions or deletions of this type, if any, will be made prior to the related Closing Date. The depositor will cause the mortgage loans constituting each mortgage pool, or mortgage securities evidencing interests therein, to be assigned, without recourse, to the trustee named in the related prospectus supplement, for the benefit of the holders of all of the securities of a series.Except to the extent that the servicing of any mortgage loan is to be transferred to a special servicer, the master servicer named in the related prospectus supplement will service the mortgage loans, directly or through subservicers, pursuant to a pooling and servicing agreement, with respect to each series of certificates, or a servicing agreement, with respect to each series of notes, and will receive a fee for these services.See “Servicing of Mortgage Loans,” “Description of the Securities” and “The Agreements” in this prospectus. With respect to those mortgage loans serviced by the master servicer through a subservicer, the master servicer will remain liable for its servicing obligations under the related pooling and servicing agreement or servicing agreement as if the master servicer alone were servicing the mortgage loans.The master servicer’s obligations with respect to the mortgage loans will consist principally of its contractual servicing obligations under the related pooling and servicing agreement or servicing agreement (including its obligation to enforce the purchase and other obligations of subservicers and Sellers, as more fully described in this prospectus under “—Representations by Sellers” in this prospectus, “Servicing of Mortgage Loans—Subservicers,” and “Description of the Securities—Assignment of Trust Fund Assets,” and, if and to the extent set forth in the related prospectus supplement, its obligation to make cash advances in the event of delinquencies in payments on or with respect to the mortgage loans as described in this prospectus under “Description of the Securities—Advances”) or pursuant to the terms of any mortgage securities. Private Mortgage-Backed Securities General.Private mortgage-backed securities may consist of: · mortgage pass-through certificates, evidencing an undivided interest in a pool of loans; · collateralized mortgage obligations secured by loans; or · pass-through certificates representing beneficial interests in Agency Securities. Private mortgage-backed securities will have been issued under a private mortgage-backed securities agreement, or PMBS agreement.The seller/servicer of the underlying loans will have entered into the PMBS agreement with the private mortgage-backed securities trustee, or PMBS trustee.The PMBS trustee or its agent, or a custodian, will possess the loans underlying that private mortgage-backed security.Loans underlying a private mortgage-backed security will be serviced by the PMBS servicer directly or by one or more subservicers who may be subject to the supervision of the PMBS servicer.The PMBS servicer will be a Fannie Mae- or Freddie Mac-approved servicer and, if FHA loans underlie the private mortgage-backed securities, approved by HUD as a FHA mortgagee. In any securitization where private mortgage-backed securities are included in a trust fund, unless the private mortgage-backed securities are exempt from registration under the Securities Act, the offering of the private mortgage-backed securities will be registered if required in accordance with Rule 190 under the Securities Act. If the private mortgage-backed securities are the securities of the depositor or an affiliate thereof, they will be registered under the Securities Act, even if they satisfy the requirements of the preceding sentence.As to any series of private mortgage-backed securities, the related prospectus supplement will include a description of: · the private mortgage-backed securities and any related credit enhancement, and · the mortgage loans underlying the private mortgage-backed securities. Any retained interests which are received on a private mortgage-backed security or loan comprising the mortgage assets for a series will not be included in the trust for that series.Instead, that retained interest will be retained by or payable to the originator, servicer or seller of that private mortgage-backed security or loan, free and clear of the interest of securityholders under the related agreement. The private mortgage-backed securities issuer, or PMBS issuer, will be a financial institution or other entity engaged in the business of mortgage lending, a public agency or instrumentality of a state, local or federal government, or a limited purpose corporation organized for the purpose of, among other things, establishing trusts and acquiring and selling housing loans to those trusts, and selling beneficial interests in those trusts.In some cases, the PMBS issuer may be the depositor or an affiliate of the depositor.The obligations of the PMBS issuer will, in most cases, be limited to various representations and warranties relating to the assets conveyed by it to the related trust.In most cases, the PMBS issuer will not have guaranteed any of the assets conveyed to the related trust or any of the private mortgage-backed securities issued under the PMBS agreement.Additionally, although the loans underlying the private mortgage-backed securities may be guaranteed by an agency or instrumentality of the United States, the private mortgage-backed securities themselves will not be so guaranteed. Distributions of principal and interest will be made on the private mortgage-backed securities on the dates specified in the related prospectus supplement.The private mortgage-backed securities may be entitled to receive nominal or no principal distributions or nominal or no interest distributions.Principal and interest distributions will be made on the private mortgage-backed securities by the PMBS trustee or the PMBS servicer.The PMBS issuer or the PMBS servicer may have the right to repurchase assets underlying the private mortgage-backed securities after a specified date or under other circumstances specified in the related prospectus supplement. Underlying Loans.The loans underlying the private mortgage-backed securities may consist of: · revolving credit loans, · fixed rate, level payment, fully amortizing loans, · Balloon loans, · Buydown mortgage loans, · ARM Loans, · Pledged Asset Loans, · interest-only, fixed and variable rate loans, or · loans having other special payment features. Loans may be secured by Single Family Properties that are properties consisting of one- to four-family attached or detached residential housing including Cooperative units, Manufactured Homes, or, in the case of cooperative mortgage loans, by an assignment of the proprietary lease or occupancy agreement relating to a Cooperative unit and the shares issued by the related Cooperative.The following criteria apply to most loans: · no loan will have had a loan-to-value ratio at origination in excess of 125%; · each loan will have had an original term to stated maturity of not less than 5 years and not more than 40 years; · no loan that was more than 90 days delinquent as to the payment of principal or interest will have been eligible for inclusion in the assets under the related PMBS agreement, except as noted in the related prospectus supplement; · each loan, other than a cooperative mortgage loan, will be required to be covered by a standard hazard insurance policy which may be a blanket policy; and · each loan, other than a cooperative mortgage loan or a loan secured by a Manufactured Home or a junior lien, will be covered by a title insurance policy. Credit Support Relating to Private Mortgage-Backed Securities.Credit support in the form of reserve funds, subordination of other private mortgage certificates issued under the PMBS agreement, overcollateralization, letters of credit or insurance policies may be provided for the loans underlying the private mortgage-backed securities or for the private mortgage-backed securities themselves.The type, characteristics and amount of credit support, if any, will be a function of various characteristics of the loans and other factors and will have been established for the private mortgage-backed securities on the basis of requirements of the rating agencies which initially assigned a rating to the private mortgage-backed securities. Additional Information.The prospectus supplement for a series for which the trust includes private mortgage-backed securities will specify: · the aggregate approximate principal amount and type of the private mortgage-backed securities to be included in the trust; · various characteristics of the loans which comprise the underlying assets for the private mortgage-backed securities including: · the payment features of those loans, i.e., whether they are fixed rate or adjustable rate and whether they provide for fixed level payments or other payment features; · the approximate aggregate principal balance, if known, of underlying loans insured or guaranteed by a governmental entity; · the servicing fee or range of servicing fees for the loans; · the minimum and maximum stated maturities of the underlying loans at origination; · the maximum original term-to-stated maturity of the private mortgage-backed securities; and · the weighted average term-to-stated maturity of the private mortgage-backed securities; · the note interest rate, pass-through or certificate rate or ranges of those rates for the private mortgage-backed securities; · the weighted average note interest rate, pass-through or certificate rate of the private mortgage-backed securities; · the PMBS issuer, the PMBS servicer, if other than the PMBS issuer, and the PMBS trustee for those private mortgage-backed securities; · various characteristics of credit support, if any, such as reserve funds, insurance policies, letters of credit or guarantees relating to the loans underlying the private mortgage-backed securities or to the private mortgage-backed securities themselves; · the terms on which the underlying loans for those private mortgage-backed securities may, or are required to, be purchased prior to their stated maturity or the stated maturity of the private mortgage-backed securities; · the then-current rating of the private mortgage-backed securities; and · the terms on which loans may be substituted for those originally underlying the private mortgage-backed securities. The Agency Securities All of the Agency Securities will be registered in the name of the trustee or its nominee or, in the case of Agency Securities issued only in book-entry form, a financial intermediary, which may be the trustee, that is a member of the Federal Reserve System or of a clearing corporation on the books of which the security is held.Each Agency Security will evidence an interest in a pool of mortgage loans and/or cooperative loans and/or in principal distributions and interest distributions on those loans.All of the Agency Securities in a trust will be issued or guaranteed by the United States or a United States government-sponsored agency. The descriptions of GNMA, Freddie Mac and Fannie Mae Certificates that are presented in the remaining paragraphs of this subsection are descriptions of certificates representing proportionate interests in a pool of mortgage loans and in the payments of principal and interest on those loans.GNMA, Freddie Mac or Fannie Mae may also issue mortgage-backed securities representing a right to receive distributions of interest only or principal only or disproportionate distributions of principal or interest or to receive distributions of principal and/or interest prior or subsequent to distributions on other certificates representing interests in the same pool of mortgage loans.In addition, any of those issuers may issue certificates representing interests in mortgage loans having characteristics that are different from the types of mortgage loans described under “The Mortgage Pools—The Mortgage Loans” in this prospectus.The terms of any of those certificates to be included in a trust and of the underlying mortgage loans will be described in the related prospectus supplement, and the descriptions that follow are subject to modification as appropriate to reflect the terms of any of those certificates that are actually included in a trust. GNMA.The Government National Mortgage Association, or GNMA, is a wholly-owned corporate instrumentality of the United States within the United States Department of Housing and Urban Development, or HUD.Section 306(g) of Title III of the National Housing Act of 1934, as amended, or the Housing Act, authorizes GNMA to guarantee the timely payment of the principal of and interest on certificates representing interests in a pool of mortgages either: · insured by the Federal Housing Administration, or the FHA, under the Housing Act or under Title V of the Housing Act of 1949, or · partially guaranteed by the VA under the Servicemen’s Readjustment Act of 1944, as amended, or under Chapter 37 of Title 38, United States Code. Section 306(g) of the Housing Act provides that “the full faith and credit of the United States is pledged to the payment of all amounts which may be required to be paid under any guarantee under this subsection.” In order to meet its obligations under that guarantee, GNMA may, under Section 306(d) of the Housing Act, borrow from the United States Treasury an amount that is at any time sufficient to enable GNMA to perform its obligations under its guarantee. GNMA Certificates.In most cases, each GNMA certificate relating to a series, which may be a “GNMA I Certificate” or a “GNMA II Certificate” as referred to by GNMA, will be a “fully modified pass-through” mortgage-backed certificate issued and serviced by a mortgage banking company or other financial concern approved by GNMA, except for any stripped mortgage-backed securities guaranteed by GNMA or any REMIC securities issued by GNMA.The characteristics of any GNMA certificates included in the trust for a series of certificates will be described in the related prospectus supplement. Freddie Mac.The Federal Home Loan Mortgage Corporation, or Freddie Mac, is a corporate instrumentality of the United States created under Title III of the Emergency Home Finance Act of 1970, as amended, or the FHLMC Act.Freddie Mac was established primarily for the purpose of increasing the availability of mortgage credit for the financing of needed housing.The principal activity of Freddie Mac currently consists of purchasing first-lien, conventional, residential mortgage loans or participation interests in those mortgage loans and reselling the mortgage loans so purchased in the form of guaranteed mortgage securities, primarily Freddie Mac certificates.In 1981, Freddie Mac initiated its Home Mortgage Guaranty Program under which it purchases mortgage loans from sellers with Freddie Mac certificates representing interests in the mortgage loans so purchased.All mortgage loans purchased by Freddie Mac must meet various standards presented in the FHLMC Act.Freddie Mac is confined to purchasing, so far as practicable, mortgage loans that it deems to be of that quality and type as to meet most of the purchase standards imposed by private institutional mortgage investors.Neither the United States nor any agency of the United States is obligated to finance Freddie Mae’s operations or to assist Freddie Mac in any other manner. Freddie Mac Certificates.In most cases, each Freddie Mac certificate relating to a series will represent an undivided interest in a pool of mortgage loans that typically consists of conventional loans, but may include FHA loans and VA loans, purchased by Freddie Mac, except for any stripped mortgage-backed securities issued by Freddie Mac.That pool will consist of mortgage loans: · substantially all of which are secured by one- to four-family residential properties or · if specified in the related prospectus supplement, are secured by five or more family residential properties. The characteristics of any Freddie Mac certificates included in the trust for a series of certificates will be described in the related prospectus supplement. Fannie Mae.The Federal National Mortgage Association, or Fannie Mae, is a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act (12 U.S.C. § 1716 et seq.).It is the nation’s largest supplier of residential mortgage funds.Fannie Mae was originally established in 1938 as a United States government agency to provide supplemental liquidity to the mortgage market and was transformed into a stockholder-owned and privately managed corporation by legislation enacted in 1968.Fannie Mae provides funds to the mortgage market primarily by purchasing home mortgage loans from local lenders, replenishing their funds for additional lending.Although the Secretary of the Treasury of the United States has authority to lend Fannie Mae up to $2.25 billion outstanding at any time, neither the United States nor any agency of the United States is obligated to finance Fannie Mae’s operations or to assist Fannie Mae in any other manner. Fannie Mae Certificates.In most cases, each Fannie Mae certificate relating to a series will represent a fractional undivided interest in a pool of mortgage loans formed by Fannie Mae, except for any stripped mortgage-backed securities issued by Fannie Mae.Mortgage loans underlying Fannie Mae certificates will consist of: · fixed, variable or adjustable rate conventional mortgage loans or · fixed-rate FHA loans or VA loans. Those mortgage loans may be secured by either one- to four-family or multi-family residential properties.The characteristics of any Fannie Mae certificates included in the trust for a series of certificates will be described in the related prospectus supplement. Qualifications of Originators and Sellers All mortgage loans will be purchased by the depositor from Sellers, which may be Affiliated Sellers, Bishop’s Gate or Unaffiliated Sellers.The Seller will either have originated the loans, or will have acquired them directly or indirectly from the originator. Each mortgage loan generally will be originated, directly or through mortgage brokers and correspondents, by a savings and loan association, savings bank, commercial bank, credit union, insurance company, or similar institution which is supervised and examined by a federal or state authority, or by a mortgagee approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the Housing Act. Representations by Sellers Each Seller will have made representations and warranties in respect of the mortgage loans and/or mortgage securities sold by the Seller and evidenced by a series of securities.In the case of mortgage loans, representations and warranties will have been made as of the closing date, unless otherwise indicated, and will generally include, among other things, that as to each mortgage loan: · any required standard hazard, flood and primary mortgage insurance policies were effective at the origination of the mortgage loan, and each such policy remained in effect on the date of purchase of the mortgage loan from the Seller by or on behalf of the depositor; · with respect to each first lien mortgage loan other than a Contract or a cooperative mortgage loan, either (A) a title insurance policy insuring (subject only to permissible title insurance exceptions) the lien status of the mortgage was effective at the origination of the mortgage loan and the policy remained in effect on the date of purchase of the mortgage loan from the Seller by or on behalf of the depositor or (B) if the mortgaged property securing the mortgage loan is located in an area where these policies are generally not available, there is in the related mortgage file an attorney’s certificate of title indicating (subject to permissible exceptions set forth therein) the lien status of the mortgage; · the Seller has good title to the mortgage loan and the mortgage loan was subject to no offsets, defenses or counterclaims except as may be provided under the Relief Act and except to the extent that any buydown agreement exists for a buydown mortgage loan; · there are no mechanics’ liens or claims for work, labor or material affecting the related mortgaged property which are, or may be a lien prior to, or equal with, the lien of the related mortgage (subject only to permissible title insurance exceptions); · the related mortgaged property is free from damage and in good repair; · there are no delinquent tax or assessment liens against the related mortgaged property; · the mortgage loan is not more than 30 days delinquent as to any scheduled payment of principal and/or interest (any exceptions will be noted in the prospectus supplement, with no delinquencies of more than 90 days); · if a Primary Insurance Policy is required with respect to the mortgage loan, the mortgage loan is the subject of the policy; and · the mortgage loan was made in compliance with, and is enforceable under, all applicable local, state and federal laws in all material respects. If the mortgage loans include cooperative mortgage loans, representations and warranties with respect to title insurance or hazard insurance may not be given.Generally, the cooperative itself is responsible for the maintenance of hazard insurance for property owned by the cooperative, and the borrowers (tenant-stockholders) of the cooperative do not maintain hazard insurance on their individual dwelling units.In the case of mortgage securities, representations and warranties will generally include, among other things, that as to each mortgage security: · the mortgage security is validly issued and outstanding and entitled to the benefits of the agreement pursuant to which it was issued; and · the Seller has good title to the mortgage security. In the event of a breach of a Seller’s representation or warranty that materially adversely affects the interests of the securityholders in a mortgage loan or mortgage security, the related Seller will be obligated to cure the breach or repurchase or, if permitted, replace the mortgage loan or mortgage security as described below; provided that with respect to any mortgage loan or mortgage security sold by Bishop’s Gate, PHH Mortgage will be obligated to cure any such breach or repurchase, except in the case of a breach of Bishop’s Gate’s representation and warranty that it has good title to the related mortgage loan.
